Citation Nr: 9900643	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  98-02 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right parotid tumor 
claimed as being secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal of a July 1997 rating decision of the RO.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has a right parotid tumor which 
he attributes to his exposure to Agent Orange in service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that he has submitted a well-
grounded claim of service connection.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.  

2.  No credible evidence has been submitted to show that the 
veterans parotid tumor condition is due to his presumed 
service exposure to Agent Orange or other disease or injury 
which was incurred in or aggravated by service.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of service connection for a right parotid tumor.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a), 7104 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Veterans Appeals (Court) has further 
defined a well-grounded claim as a plausible claim, one which 
is meritorious on its own or capable of substantiation. 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also 
held that where a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In addition, in order for a claim to be considered plausible 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for malignant tumors is one 
year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  If a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected, even though there is no record of such disease 
during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkins disease, multiple 
myeloma, non- Hodgkins lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e).  

The veteran contends that he has a right parotid tumor which 
he attributes to his exposure to Agent Orange in service.

The veteran was afforded a VA examination in May 1997.  The 
veteran reported a history of five surgical procedures for a 
right parotid tumor, which had never been completely excised.  
Examination of the skin revealed a 2.5-inch long erythematous 
scar extending from the right ear lobe down the right 
posterior jaw line, status post surgical procedure for a 
parotid tumor. 

In August 1998, the veteran and his wife testified at a 
hearing at the RO before a Member of the Board.  According to 
the veteran, he first noticed a growth on his face 
approximately two to three years after he was discharged from 
service.  He further stated that he had never been informed 
by a physician that his parotid tumor condition was related 
to exposure to Agent Orange.  

The veterans wife testified that, shortly after they got 
married in 1967, while the veteran was still in service, she 
noticed that he appeared to have trouble swallowing.  

The veterans service medical records are entirely negative 
for complaints or findings referable to a parotid tumor 
condition.  Furthermore, there is no medical evidence of a 
parotid tumor condition until many years after his separation 
from service; nor has any medical evidence been submitted 
which links the veterans parotid tumor condition to his 
presumed exposure to Agent Orange or any other disease or 
injury which was incurred in or aggravated by service.  

Although the veteran has submitted sufficient evidence to 
prove that he currently suffers from current disability 
related to a parotid tumor condition, no competent evidence 
has been submitted to support his lay assertions that this 
condition is the result of exposure to Agent Orange or other 
event in service.  The veteran is not, as a lay person, 
competent to offer an opinion as to any question of medical 
diagnosis or causation presented in this case.  See Espiritu 
v. Brown, 2 Vet. App. 492 (1992).  

Thus, the Board finds that the veteran is not shown to have a 
parotid tumor condition which is attributable to his presumed 
exposure to Agent Orange in service, as provided by 38 C.F.R. 
§§ 3.307, 3.309, or any other disease or injury incurred in 
or aggravated by service.  In light of these circumstances, 
the Board must conclude that the veteran has failed to meet 
his initial burden of producing evidence of a well-grounded 
claim of service connection for a right parotid tumor.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that his parotid tumor 
condition is related to exposure to Agent Orange or other 
disease or injury incurred in or aggravated by service.  The 
RO properly noted in the rating decisions, as well as the 
Statement of the Case, that it was necessary for the veteran 
to provide evidence demonstrating that his right parotid 
tumor condition was incurred in or aggravated by military 
service.  

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) by informing the veteran of the evidence necessary 
to complete his application for benefits.  By this decision, 
the Board is informing the veteran of the evidence necessary 
to make his claim as set forth above well grounded.  


ORDER

Service connection for a right parotid tumor is denied, as a 
well-grounded claim has not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
